OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent was served with a peti*332tion, dated December 15, 1997, containing one charge of professional misconduct against him. The Special Referee sustained the charge after a hearing. The Grievance Committee now moves to confirm the Special Referee’s report. The respondent joins in the motion to confirm and asks the Court to impose a measure of discipline based on reason “tempered with mercy”.
Charge One alleged that the respondent was convicted of a serious crime.
On or about May 16, 1996, a criminal information was filed in the District Court of Nassau County charging the respondent with one count of criminal solicitation in the fourth degree, a class A misdemeanor, in violation of Penal Law § 100.05, and one count of attempted tampering with a witness in the third degree, a class A misdemeanor, in violation of Penal Law §§ 110.00 and 215.11 (1).
On February 25, 1997, the respondent was found guilty, after trial, of criminal solicitation in the fourth degree, in violation of Penal Law § 100.05. The respondent was sentenced on June 24, 1997, by the Honorable Peter B. Skelos, to three years’ probation with a special condition that he perform 100 hours of community service within the first year of probation, and was fined the maximum of $1,000.
Based on the respondent’s conviction and the evidence adduced, the Special Referee properly sustained the charge. The Grievance Committee’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to impose, the respondent asks the Court to consider that he is an educated, hard-working man who has never before been involved in any type of criminal act or misconduct. Although he has made a terrible error in judgment, the respondent submits that this is an isolated, out-of-character incident as evidenced by his previously unblemished record.
Notwithstanding the respondent’s request that the measure of discipline imposed be limited to a censure or a brief additional period of suspension, his misconduct violated every public policy consideration in safeguarding the public trust and confidence in the legal profession. Under the totality of circumstances, the respondent is disbarred.
Mangano, P. J., Bracken, Rosenblatt, Miller and O’Brien, JJ., concur.
Ordered that the petitioner’s motion to confirm the Special Referee’s report is granted; and it is further,
*333Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Jon Christian Sajous, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jon Christian Sajous shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, Jon Christian Sajous is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.